Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims13-14 & 16-20 directed to a species non-elected without traverse.  Accordingly, claims 13-14 are 16-20 been cancelled.
EXAMINER’S AMENDMENT
The application has been amended as follows: Cancel withdrawn claims 13-14 & 16-20.
Allowable Subject Matter
Claims 1-2, 5-7, 9, 11-12, 27 & 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, an image sensor comprising: first and second electrodes spaced apart from each other; a plurality of photodetection layers between the first and second electrodes and configured to convert incident light into an electrical signal, one or more of the plurality of photodetection layers including a semiconductor material; and an interlayer continuously between at least two of the plurality of photodetection layers and including a metallic or semi-metallic material having anisotropy in electrical conductivity, the interlayer being substantially one material and a solid layer, and comprising WTe2.
Claims 2, 5-7, 9 & 11-12 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 27, the prior art of record fails to teach or suggest, an image sensor comprising: first and second electrodes separated by a plurality of photodetection layers, one or more of the plurality of photodetection layers including a semiconductor material; and an interlayer continuously between at least two of the plurality of photodetection layers, the interlayer having anisotropy in electrical conductivity, the interlayer being one material and a solid layer, and comprising WTe2.
Claims 29-30 are allowed as being directly or indirectly dependent of the allowed independent base claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894